People v Taylor (2021 NY Slip Op 02472)





People v Taylor


2021 NY Slip Op 02472


Decided on April 22, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 22, 2021

Before: Manzanet-Daniels, J.P., Mazzarelli, Mendez, Shulman, JJ. 


Ind No. 5051/16 Appeal No. 13626 Case No. 2019-03621 

[*1]The People of the State of New York, Respondent,
vJeffrey Taylor, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Molly Schindler of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Julia Gorski of counsel), for respondent.

Order, Supreme Court, New York County (Ellen N. Biben, J.), entered on or about June 14, 2019, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The presumptive override for a prior sex offense does not overassess defendant's risk of reoffense. The mitigating factors defendant cites were adequately taken into account by the guidelines or are outweighed by aggravating factors, including defendant's history of numerous sex offense convictions, as well as the fact that at the time of the underlying crime he had
already been designated a level three sexually violent offender on an earlier conviction (154 AD3d 524 [1st Dept 2017], lv denied 30 NY3d 909 [2018]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 22, 2021